Citation Nr: 1144104	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  04-43 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependents' Educational Assistance pursuant to Title 38, United States Code, Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970 and from September 1990 to August 1991, including service in the Southwest Asia theater of operations during the Persian Gulf War.  The Veteran died in July 2003, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO) and Board remand.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2008, the Board remanded the appellant's claim for entitlement to service connection for the cause of the Veteran's death to the RO for additional notice and development.  Specifically, the Board instructed the RO to provide the appellant with a corrective VCAA notice letter under 38 U.S.C.A. § 5103(a), 38 U.S.C.A. § 38 C.F.R. § 3.159(b), and Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The remand specified that the notice was to include (1) a statement of the conditions for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a claim for dependency and indemnity compensation (DIC) based on the Veteran's previously service-connected conditions; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service-connected. 

In July 2008, the RO sent the appellant a VCAA notice letter.  However, the July 2008 letter did not identify the conditions for which the Veteran was service-connected at the time of his death or explain the evidence and information required to substantiate the DIC claim based on a condition not yet service-connected.  As the July 2008 letter does not comply with the Hupp requirements, the RO has failed to follow the directives set forth in the Board's March 2008 Remand.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, remand is again required for the RO to provide the appellant with a new letter which includes (1) a statement of the conditions for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on the Veteran's previously service-connected conditions; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service-connected. 

The issue of entitlement to Dependents' Educational Assistance pursuant to Title 38, United States Code, Chapter 35 is inextricably intertwined with the issue of entitlement to service connection for the cause of the Veteran's death because adjudication on the service connection issue may affect the merits and outcome of the issue for entitlement to Dependents' Educational Assistance.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one would significantly impact on the other).  Accordingly, these issues must be adjudicated together.

Accordingly, the case is REMANDED for the following action:

1.  The RO must send the appellant a corrective VCAA notice letter under 38 U.S.C.A. § 5103(a), 38 U.S.C.A. § 38 C.F.R. § 3.159(b), and Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The letter must explain what, if any, information and (medical and lay) evidence not previously provided to VA is necessary to substantiate the appellant's claim.  The notice must also include (1) a statement of the conditions for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on the Veteran's previously service-connected conditions; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service-connected.  The letter must indicate which portion of the evidence is to be provided by the appellant, and which portion VA will attempt to obtain on her behalf.  The letter must also request that the appellant provide any evidence in her possession that pertains to her claim.

2.  Thereafter, the RO must readjudicate the claims on appeal.  In doing so, the RO must specifically consider 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  If either of the issues on appeal remains denied, a supplemental statement of the case must be provided to the appellant.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



